EXHIBIT 99.1 FORM 51-102F3 Material Change Report ITEM 1. NAME AND ADDRESS OF COMPANY Seabridge Gold Inc. 106 Front Street East, Suite 400 Toronto, OntarioM5A 1E1 ITEM 2. DATE OF MATERIAL CHANGE August 5, 2010 ITEM 3. NEWS RELEASE Issued August 5, 2010 and distributed through the facilities of Marketwire (Canadian Timely Disclosure). ITEM 4. SUMMARY OF MATERIAL CHANGE The first 11 holes drilled this season on the FAT deposit at Courageous Lake have exceeded expectations. Drilling continues with another 30 holes planned for this summer. The results to date indicate success upgrading inferred resources to higher categories. Mineralization is where it is expected to be, the grades are somewhat better than predicted and new mineralized zones are being found. Overall, the data suggests that resource ounces and perhaps grade could increase as a result of this program, in addition to upgrading resource categories.” Results of the first 11 core drill holes from the current program are as follows: Drill Hole ID Depth (meters) From (meters) To (meters) Ore Domain Length (meters) Au Grade (g/t) CL-081 285 153.9 156.9 5 3.0 2.26 178.1 189.1 5 11.0 1.55 213.9 248.5 4 34.6 4.03 255.5 283.2 4 27.7 1.36 CL-082 237 15.5 23.0 2 7.5 3.05 175.1 178.0 3 2.9 6.47 182.5 188.5 3 6.0 1.95 219.8 228.4 3 8.6 2.64 CL-083 306 42.0 67.5 5&4 25.5 1.60 91.7 110.3 4 18.6 3.45 115.5 141.0 4 25.5 3.53 185.4 211.2 4&3 25.8 2.57 237.0 270.0 3 33.0 3.18 CL-084 324 77.5 80.5 6 3.0 1.19 115.5 120.0 5 4.5 1.06 123.8 156.0 5 32.2 3.46 163.5 169.5 5 6.0 1.14 184.1 186.7 5 2.6 1.25 253.3 260.8 4 7.5 1.34 268.5 313.1 4 44.6 1.38 CL-085 315 23.5 33.5 2 10.0 4.15 51.0 55.5 2 4.5 2.27 226.5 231.0 3 4.5 0.93 238.5 252.9 3 14.4 2.19 259.8 265.7 3 5.9 6.70 303.5 309.5 3 6.0 2.37 CL-086 677 206.9 211.6 3 4.7 6.79 388.0 433.5 4 45.5 3.54 525.4 530.9 4 5.5 1.68 569.0 577.1 4 8.1 1.31 621.0 623.8 5 2.8 2.35 652.5 656.1 5 3.6 5.50 CL-087 303 25.6 27.1 6 1.5 6.83 216.0 225.0 4 9.0 1.62 234.0 238.5 4 4.5 2.09 CL-088 567 111.9 140.3 2 28.4 1.96 193.0 205.0 3 12 4.42 269.9 282.8 3 12.9 1.29 327.8 256.0 4 28.2 3.14 363.5 369.5 4 6.0 2.32 383.0 385.9 4 2.9 7.68 438.5 528.9 5 90.4 1.73 264.6 272.3 5 7.7 1.01 CL-089 300 141.2 168.2 4 27.0 1.65 153.2 165.2 4 12.0 2.82 180.2 184,7 4 4.5 3.10 CL-090 400 264.6 272.3 5 7.7 1.01 279.0 291.0 5 9.0 2.47 315.1 325.1 4 10.0 2.99 347.7 359.1 4 11.4 2.44 381.8 398.4 4 16.6 4.94 CL-091 475 161.2 166.5 3 5.3 4.37 294.9 310.7 4 15.8 1.78 346.0 357.3 4 11.3 3.22 365.0 381.0 4 16.0 0.89 405.7 429.6 4 23.9 2.34 ITEM 5. FULL DESCRIPTION OF MATERIAL CHANGE See attached news release. ITEM 6. RELIANCE ON SUBSECTION 7.1(2) OR (3) OF NATIONAL INSTRUMENT 51-102 Not applicable ITEM 7. OMITTED INFORMATION No information has been omitted on the basis that it is confidential information. ITEM 8. EXECUTIVE OFFICER Contact:Rudi Fronk Telephone:(416) 367-9292 ITEM 9. August 9, 2010 APPENDIX A Seabridge Gold Inc. News Release Trading Symbols:TSX:
